778 N.W.2d 242 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lawrence Earl GADOMSKI, Defendant-Appellant.
People of the State of Michigan, Plaintiff-Appellee,
v.
Anthony Gadomski, Defendant-Appellant.
Docket Nos. 139439, 139440. COA Nos. 290676, 291064.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the application for leave to appeal the June 18, 2009 orders of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.